 PROB 35                                                                       Report and Order Terminating Supervision
 (Reg 3/93)                                                                             Prior to Original Expiration Date



                                      UNITED STATES DISTRICT COURT
                                                   FOR THE
                                     EASTERN DISTRICT OF NORTH CAROLINA

' UNITED STATES OF AMERICA

                           v.                                  Crim. No. 5:05-CR-25-lH

 HILMAN COOPER

        On December 27, 2017, the above named was released from prison and commenced a term of
 supervised release for a period of 60 months. The offender has complied with the rules and regulations of
 supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
 be discharged from supervision.

                                                      I declare under penalty of perjury that the foregoing
                                                      is true and correct.


                                                       /s/ Van R. Freeman, Jr.
                                                       Van R. Freeman, Jr.
                                                       Deputy Chief U.S. Probation Officer
                                                       150 Rowan Street Suite 110
                                                      .Fayetteville, NC 28301
                                                       Phone: 910-354-2542
                                                       Executed On: February 7, 2020


                                              ORDER OF COURT

        Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
 the proceedings in the case be terminated.

              Dated this        /   L ~day of ~                , 2020.
